Title: From George Washington to Major General William Heath, 1 September 1776
From: Washington, George
To: Heath, William



Sir
New York Sept. 1st 1776

I received your favor of this date and Intend this Evening to go to Harlem and see whether the situation of Things will admit of the several Detachments and Dispositions you mention, so that every place necessary to be maintained should have measures taken for their defence. I should suppose that Hutchinsons Regiment & the 300 Men you say are at Mount Washington, will do to Garrison It for the present and will be equal to any force that will be brought against It, If they keep a good look out & do not suffer a Surprize—This you must strongly press upon them to guard against.
As It is of great consequence to gain Intelligence of the Enemies designs, and of their Intended Operations, I cannot but recommend your attention to this Subject and that you will concert some measures with Genl Clinton for establishing a channel of Information. I apprehend that his General acquaintance with most of the people in the Colony will give him an Opportunity of fixing upon suitable persons and in whom a confidence may be reposed to embark in this Business and who from their connections on the Island and the assistance of their Friends there might obtain frequent Accounts that would be usefull and of great advantage—perhaps some might be got who are really Tories for a reasonable reward to undertake It—Those who are Friends would be preferable If they could manage It as well—I will not add more upon the Subject, but heartily wish you and Genl Clinton could fall upon some mode to carry into execution a Scheme of this sort.
We are in extreme Want here of a Number of Horses & Teams to transport Baggage &c. from place to place and therefore have

Inclosed a Warrant authorizing you or any substituted by you to Impress them—If they can be procured Immediately by Hiring It would be better, but If not, I beg you will take the most early means to send them down by Impressing them. they must be had at all events.
If there is a possibility of procuring Boats for Harlem river It shall be done. I am Sir Yr H. Servt

Go: Washington

